DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “G” has been used to designate both “a gravity center” (page 14, paragraph [0055], line 2, etc. and Fig. 6B) and “a line perpendicular to the liquid crystal unit” (page 24, paragraph [0087], lines 2-3, etc. and Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 (page 9, paragraph [0040], line 4, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4 (Fig. 2) and 10 (Figs. 1-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US Pat. Pub. No. US 2017/0310838 A1).
Saito discloses an image forming system (a printer) 100 comprising: an image forming unit 102 configured to form an image on a sheet (inherently for a printer); a housing having a top face (Fig. 1); and an operation unit 201 freely placed on the housing top face and configured to accept a user operation for causing the image forming unit 102 to execute image formation (paragraphs [0024]-[0026]), wherein the operation unit 201 includes; a touch panel 201 having a display face on which information about the image formation is displayed and configured to accept touch operation performed by a user, and a supporting base configured to support the touch panel 201 so that an inclination angle of the display face inclined with respect to the housing top face becomes one of 5 degrees or more and 45 degrees or less when the operation unit 201 is placed on the housing top face (paragraphs [0024]-[0027]; Figs. 1-2 and 5A).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda (US Pat. Pub. No. US 2006/0171734 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; and an operation unit being placed on the housing top face and having a supporting base, wherein the operation unit can be adjusted to an inclination angle of a display face inclined with respect to the housing top face.
Hashimoto et al. (US Pat. Pub. No. US 2012/0305726 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; and an operation unit being placed on the housing top face and having a supporting base, wherein the operation unit can be adjusted to an inclination angle of a display face inclined with respect to the housing top face.
Han (US Pat. Pub. No. US 2015/0116742 A1) discloses an image forming apparatus including a pivotable display unit, and a support unit linked to pivoting of the display unit, to support the display unit.
Fujita et al. (US Pat. Pub. No. US 2016/0085200 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; an operation unit freely placed on the housing top face; a touch panel having a display face; a supporting base configured to support the touch panel; a control circuit board; a cable connected to the control circuit board and the operation unit; a lead-out port; and a clip member.
Shikata et al. (US Pat. Pub. No. US 2017/0255158 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; and an operation unit being placed on the housing top face and having a supporting base, wherein the operation unit can be adjusted to an inclination angle of a display face inclined with respect to the housing top face.
Taguchi (US Pat. Pub. No. US 2019/0003222 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; and an operation unit being placed on the housing top face and having a supporting base, wherein the operation unit can be adjusted to an inclination angle of a display face inclined with respect to the housing top face.
Moriyama et al. (US Pat. Pub. No. US 2021/0092246 A1) discloses an image forming apparatus comprising: an image forming unit; a housing having a top face; and an operation unit being placed on the housing top face and having a supporting base, wherein the operation unit can be adjusted to an inclination angle of a display face inclined with respect to the housing top face.
Watanabe et al. (US Pat. Pub. No. US 2021/0165354 A1) discloses a display device usable with an image forming apparatus, the display device including a liquid crystal unit including a liquid crystal screen and a frame supporting the liquid crystal screen; a supporting member for supporting the liquid crystal unit; and an inclination adjusting mechanism.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 13, 2022